Thornton, J., concurring.
In this case notice of intention to move for a new trial was given more than twelve years after the entry of judgment. The plaintiffs were in court when the findings and conclusions of law were presented, and objected to them, and asked for further findings, which were at once made, and the findings were filed. Judgment was ordered in accordance with the findings. This was on the 24th of August, 1874. By consent defendants were allowed until the 26th of August, 1874, to file judgment. At the same time plaintiffs asked for and obtained a stay of proceedings until October 19, 1874. The judgment was filed on the 25th of August, 1874.
The plaintiffs contend that their notice of intention was in time, because they never had written notice of the decision.
Though a party is entitled to such notice of the decision when the case was tried by the court, before giving *529notice of intention to move for a new trial, we are of opinion that the rule should not be applied where the party in court consented to the filing of judgment when ordered within a certain time, and then waited for more than twelve years before giving notice of his intention to move the court for a new trial. He had knowledge sufficient to put him on inquiry as to the stows of the cause during this long period; and whether or not the findings had been filed, the decision made, and judgment had been entered as ordered, his delay for more than tw elve years amounted to such laches is as equivalent to a waiver of notice.
It was, in effect, an abandonment of any intention to move for a new trial, and of all claim or right to do so. To permit such a notice to be prosecuted under the circumstances shown by the record in this case would be to allow an abuse of the process of the court. The case presented is novel in its features, and I concur in the judgment on the special circumstances of the case. I regard the conduct of the plaintiffs here as equivalent to a waiver of notice of the decision made in 1874.